DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered.

Claim Objections
Claims 22-24 are objected to because of the following informalities:  claims 22-24 are dependent on “the method” of claim 1, however claim 1 is a system/apparatus claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3,  6-10, 17 and 22-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 requires the system to either “use a frequency spectrum” or measure a parameter that “consists of a frequency spectrum”.  However, it is unclear exactly what the metes and bounds of the term “frequency spectrum” are intended to be 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 6-10, 17, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Swanda (US 20150093829) in view of Selker (US 20120244608), Ohtake (US 4293643) and Xu (US 20050153425).
	With respect to independent claims 1, 10 and 17, Swanda discloses a system comprising a mixing device for mixing a bioreactor and a synchronization mechanism.  The mixing device includes at least one movement mechanism (Figure 3C:310) for inducing a mixing motion in the bioreactor and at least one sensor (Figure 10B:1066-1070) attached to the bioreactor for monitoring at least one physiological or physical parameter (e.g. temperature, pH, sugar, dissolved gas).  Furthermore, Swanda states that the synchronization mechanism includes a sensor or transmitter for generating a synchronization signal related to the motion of the movement mechanism, such as the angle of rocking and speed of rocking.  This is taught in at least paragraphs [0029]-[0035] and [0045]-[0052].  Swanda, however, does not appear to teach that the physiological parameter (temperature, pH, etc.) is triggered based on information obtained regarding the synchronization signal (rocking angle/speed).
	Selker discloses a device for mixing in a bioreactor, wherein the mixing device includes at least one movement mechanism and a sensor for monitoring at least one physiological readout.  This is described in at least paragraphs [0031]-[0035], and the state of the prior art is depicted in Fig. 2.  Selker recognizes that it is difficult to provide accurate measurements when the bioreactor is rocked due to the fact that the culture fluid will collect in the corners of the bag at the end points of a rocking cycle.  Selker 
	Ohtake discloses a system for mixing in a bioreactor comprising a movement device (Figure 2:1) for rotating a plurality of culture vessels (Figure 2:a).  A sensor (Figure 2:28) is provided for recording at least one physiological or physical parameter relating to cell growth and activity.  This is taught in at least column 3, lines 1-56.  Furthermore, a synchronization device (Figure 2:30) is used to generate a synchronization signal that is synchronized with the mixing motion of the mixing device.  This synchronization allows one to i) trigger measurement using the sensor only when the sensor is aligned with a culture vessel and/or ii) select a recorded value from the sensor that corresponds to when the sensor is/was aligned with a culture vessel.  This is described in at least column 3, line 57 to column 4, line 48.
	Before the effective filing date of the claimed invention, it would have been obvious to trigger when measurements are taken by the physical readout sensors disclosed by Swanda based on information obtained by the synchronization readout sensors.  In other words, it would have been obvious to ensure that Swanda’s physiological sensors are submerged within the culture fluid when the sensors are activated, and this can be done using data obtained by a sensor that monitors, for example, the rocking speed and/or angle.  From Fig. 10B of Swanda, it would be evident to one of ordinary skill that the sensors on the right side of the bioreactor would not be in contact with the culture fluid when the bioreactor is rocked so that the right side is elevated at a high angle (i.e. Swanda shows how liquid accumulates at one side or the other based on rocking in Figs. 3A-3C).  Selker teaches that this is problematic, 

	Swanda, Selker and Ohtake still differ from Applicant’s claimed invention because Swanda does not appear to teach that the system uses a frequency spectrum for calculating and/or recording the physiological or physical parameter.
	Xu discloses a system for evaluating cell growth comprising at least one sensor configured to record at least one physiological or physical parameter.  The sensor includes an electrode array that measures changes in cell impedance through the application of a frequency spectrum – i.e. multiple frequencies across a predetermined range.  This is described in at least paragraphs [0149] (“detection or measurement of change in impedance can be done by measuring impedance in any suitable range of frequencies…The impedance is typically a function of the frequency, i.e., the impedance values change as frequency changes. Monitoring cell-substrate impedance can be done either in a single frequency or multiple frequencies. If the impedance measurement is 
	Before the effective filing date of the claimed invention, it would have been obvious to modify the Swanda system so that physical/physiological measurements are taken across a range of frequencies (“a frequency spectrum”).  Xu states that this strategy is particularly useful when applying an electric field to detect changes in cell impedance.  Xu teaches in at least paragraphs [0190]-[0193] that an analysis of the frequency spectrum of the change in magnitude of impedance may be used to monitor cell growth, activity, morphology and viability.

	With respect to claim 3, Swanda, Selker, Ohtake and Xu disclose the combination as described above.  Swanda additionally teaches that an evaluation device comprising at least a controller (Figure 1:120), interface (Figure 1:122) and database (Figure 1:124) is used to display, record and evaluate physiological parameters.

	With respect to claim 6, Swanda, Selker, Ohtake and Xu disclose the combination as described above.  The temperature, pH, sugar, dissolved gas, etc. sensors of Swanda are different from the sensors that measure rocking angle and/or rocking speed.



	With respect to claim 9, Swanda, Selker, Ohtake and Xu disclose the combination as described above.  As previously discussed, the Swanda synchronization readout sensor may measure rocking angle and rocking speed.

	With respect to claims 22 and 23, Swanda, Selker, Ohtake and Xu disclose the combination as described above.  As previously discussed, Xu teaches the state of the art regarding impedance spectroscopy.  It would have been obvious to ensure that the frequency spectrum is dependent on the synchronization readout so that measurements are only taken and/or selected when the culture fluid and cells are in contact with the sensor.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Swanda (US 20150093829) in view of Selker (US 20120244608), Ohtake (US 4293643) and Xu (US 20050153425) as applied to claim 23, and further in view of Berry (US 20170130186).

	Berry discloses a bioreactor for cell culture comprising at least one sensor.  Berry states in at least paragraphs [0004], [0038], [0043]-[0046] and [0056] that culture parameters, such as analyte concentration, are assessed using scale independent multivariate models developed based on Rama spectral data at one or more different scales.  Raman spectral data is evaluated to measure culture parameters such as the level of a constituent, the tonicity of a culture, the osmolality of a culture, the pH of a culture, the level of a cell (e.g., mammalian cell, insect cells, yeast cell, bacterial cells) in a culture, cell density and other similar parameters. 
	Before the effective filing date of the claimed invention, it would have been obvious to use Raman spectroscopy to generate a frequency spectrum when operating the Swanda bioreactor.  Berry teaches that Raman spectrometry is a well-known optical detection method that is can be used to determine the chemical composition of a sample fluid.  Berry shows how this is useful for measuring a wide range of parameters relevant to cell culture, including cell density, nutrient concentration, waste/product concentration, dissolved gas levels, and pH.

Response to Arguments
In response to Applicant’s amendments filed 22 March 2021, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the Xu and Berry references.
Conclusion
This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799